PER CURIAM.
Appellant raises a number of issues on appeal, two of which have merit. We find that (1) the trial court erred in failing to award the wife’s attorney’s fees for the original contempt action, the original appeal, and the instant proceedings in the trial court, Bromante v. Bromante, 577 So.2d 662, 663 (Fla. 1st DCA 1991); Brock v. Brock, 654 So.2d 163 (Fla. 1st DCA 1995); and (2) the trial court erred in failing to award prejudgment interest on the child support and alimony arrearages, Thurman v. Thurman, 637 So.2d 64 (Fla. 1st DCA 1994).
Affirmed in part, reversed in part, and remanded for further proceedings consistent with this opinion.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.